Per Curiam.
The State’s evidence tended to show that Harris had asked Mr. Blair if he had a Western Union money order for him and left when told that it was not there. About forty-five minutes later, he returned and made the same inquiry. He was again informed that there was no money for him, and the defendant then told Mr. Blair, “he said that he had a gun or weapon in his pocket and that this was a holdup and he wanted all my money. . . . He came through the gate with his left hand in his pocket. He did not take his hand out of his pocket. He came through the gate still saying that this was a holdup, and I let him have the money that was in a metal box in a safe.” These facts, if believed, would constitute robbery. State v. Lunsford, 229 N.C. 229, 49 S.E. 2d 410. The defendant’s exception to the failure of the Court to tell the jury it could return a verdict of forcible trespass is overruled.
The defendant excepted to the absence of Lt. Bunn, demanding the right “to confront his accusers.” Lt. Bunn was sick in bed and of course did not testify in the case. The defendant did not subpoena Lt. Bunn, and even if the officer had been present the defendant could not have required the State to use him as a witness. The defendant did not claim that the officer could have benefited him by his testimony but merely demanded that he be allowed “to confront his accusers.” The Solicitor said that he would not object to the defendant asking about any information Mr. Bunn had, and the Court also told the defendant that he could ask the State’s witnesses anything he wanted to about Mr. Bunn.
The defendant called Robert L. Ennis, a Raleigh Police Officer, as a witness and questioned him about what Lt. Bunn knew. Ennis said that Bunn took the money out of the defendant’s pocket because Harris told him that he needed some quick money; that Bunn saw the bulge in Harris’ pocket and took a knife off of him and “the money.”
Harris testified that he had gotten off the bus about three min*734utes before he was arrested and denied any connection with the robbery.
The record indicates that the defendant was disrespectful in his attitude toward the Court, causing the Judge to admonish him upon two occasions. The defendant excepted to these admonitions, but they were entirely proper and were justified by the defendant’s conduct.
The jury in a fair trial and with a proper charge found the defendant guilty.
No error.